     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 1 of 9

1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,             No.   2:04-cr-00250-JAM-1

11                  Plaintiff,
                                            ORDER GRANTING DEFENDANT’S
12         v.                               MOTIONS TO REDUCE SENTENCE
13    KERRY DEAN DARLING,
14                  Defendant.
15

16         Kerry Dean Darling, a prisoner serving his sentence at

17   Federal Correctional Institution, Lompoc (FCI Lompoc), has now

18   filed three separate motions for compassionate release under 18

19   U.S.C. § 3582(c)(1)(A).      See Mot. to Reduce Sent. I (“Mot. I”),

20   ECF No. 201; Mot. to Reduce Sent. II (‘Mot. II”), ECF No. 204;

21   Mot. to Reduce Sent. III (“Mot. III”), ECF No. 205.           Darling

22   argues his status as an elder offender, his exemplary behavior

23   while incarcerated, the substantial length of his sentence

24   served, and the risks posed by being incarcerated at FCI Lompoc

25   while having tested positive for the Coronavirus Disease (COVID-

26   19) warrant a reduction in his sentence to time served.              Mot. III

27   at 6–13.   Alternatively, Darling requests the Court allow him to

28   serve the remainder of the custodial portion of his sentence in
                                           1
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 2 of 9

1    home confinement.     Mot. at 14.       The Government opposes Darling’s

2    request, ECF No. 210; Darling filed a reply, ECF No. 211.             Having

3    carefully considered the parties’ arguments, the Court grants

4    Darling’s motion.

5

6                                I.    BACKGROUND

7          On August 1, 2005, a jury found Darling guilty of one count

8    of possession of methamphetamine with intent to distribute and

9    one count of manufacturing methamphetamine, in violation of 18

10   U.S.C. 841(a)(1).     See Verdict Form, ECF No. 61.          Darling was

11   initially sentenced to 360 months imprisonment followed by 120

12   months of supervised release.       See November 14, 2005 Mins., ECF

13   No. 64.   However, on April 4, 2013, Darling’s original sentence

14   was deemed excessive due to ineffective assistance of trial

15   counsel and his positive post-sentencing conduct.             See Order to

16   Amend Judgment and Sentence, ECF No. 171.            It was reduced by 29

17   months to 331 months imprisonment.           Id.   The term of supervised

18   release was left untouched.       Id.       Darling’s expected release date

19   is September 22, 2027.      See Sentence Monitoring Data, Ex. 1 to

20   Mot. III at 8, ECF No. 205-1.
21         Darling has filed two pro se motions to reduce his sentence

22   pursuant to 18 U.S.C. § 3582(c)(1)(A).             The first was filed June

23   14, 2019.    See Mot. I, ECF No. 201.         In it, Darling effectively

24   requests his sentence be amended to time served and, as a

25   condition of supervised release, he would remain on home

26   confinement for what would have been the remainder of his
27   custodial sentence.     Id. at 1.       Darling cited to the Elderly

28   Offender provisions of the First Step Act.            See 34 U.S.C.
                                             2
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 3 of 9

1    § 60541(g).    The second was filed March 16, 2020.        See Mot. II.

2    ECF No. 204.     Darling asks the Court to use nonmedical grounds

3    for reducing his sentence, relying on U.S.S.G. § 1B1.13,

4    application note 1(D)’s catchall provision.         Id.   Darling cites

5    to his rehabilitative successes while incarcerated and the fact

6    that, had he been sentenced today, he likely would not have faced

7    the mandatory minimum sentence he originally received.           Id.

8          On May 24, 2020, Darling filed a request that he be

9    recommended for immediate release with the warden at FCI Lompoc.

10   Mot. III at 5.    That request was made pursuant to U.S.C.

11   § 3582(c)(1)(A).     Darling cited the COVID-19 outbreak, his

12   current condition, and the inadequate treatment he has received

13   while at FCI Lompoc as reasons for release.         Mot. III at 5.      The

14   warden has not responded to this request.         Id.   On July 6, 2020,

15   the Office of the Federal Public Defender filed a supplemental

16   emergency motion for compassionate release on Darling’s behalf.

17   See Mot. III, ECF No. 205.       The Court consolidates and considers

18   all three of the outstanding motions with this order.

19

20                                II.   OPINION
21         A.   Legal Standard

22         Generally, a court may “not modify a term of imprisonment

23   once it has been imposed.”       18 U.S.C. § 3582(c); Dillon v.

24   United States, 560 U.S. 817, 824-25 (2010).         However, the First

25   Step Act (FSA) amended 18 U.S.C. § 3582 to grant federal courts

26   sentence-modification authority in specific circumstances.             18
27   U.S.C. § 3582(c)(1)(A).      A district court may modify the term of

28   imprisonment if (1) the modification would not undermine the
                                           3
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 4 of 9

1    sentencing factors set forth in Section 3553(a), and

2    (2) “extraordinary and compelling reasons warrant such a

3    reduction.”     18 U.S.C. § 3582(c)(1)(A)(i).      The Sentencing

4    Commission defines “extraordinary and compelling reasons” to

5    include reasons related to (a) the medical condition of the

6    defendant, (b) the age of the defendant, (c) certain family

7    circumstances, and (d) other specific reasons.          See U.S.S.G.

8    § 1B1.13, Application Note 1.       The defendant bears the initial

9    burden of putting forth evidence that establishes an entitlement

10   to a sentence reduction.      United States v. Sprague, 135 F.3d

11   1301, 1306–07 (9th Cir. 1998).

12         B.   Analysis

13              1.    Exhaustion Requirement

14         On May 24, 2020, Darling submitted a request for

15   compassionate release to the FCI Lompoc warden.          Mot. III at 5.

16   More than thirty days have elapsed since then.          Darling has

17   exhausted his administrative remedies.         The Government does not

18   contest this.    Opp’n at 1–2.     Thus, the Court has jurisdiction

19   to review Darling’s motions on the merits.

20              2.    Extraordinary and Compelling Circumstance
21         After a defendant has met the threshold exhaustion

22   requirement, he must demonstrate that “extraordinary and

23   compelling reasons warrant” a reduction.         18 U.S.C.

24   § 3582(c)(1)(A)(i).     The reduction must be “consistent with

25   applicable policy statements issued by the Sentencing

26   Commission.”    Id.   Congress has not defined what is
27   “extraordinary and compelling” other than that “[r]ehabilitation

28   of the defendant alone” is insufficient.         28 U.S.C. § 994(t).
                                           4
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 5 of 9

1    Instead, it has delegated that responsibility to the Sentencing

2    Commission.    Id.    Before Congress passed the FSA, the Commission

3    concluded “extraordinary and compelling reasons” were limited to

4    four scenarios.      U.S.S.G. § 1B1.13.    These scenarios include:

5    (A) the medical condition of the defendant, (B) the age of the

6    defendant, (C) family circumstances, and (D) a catchall

7    provision for other reasons.       Id.

8          Darling’s arguments focus on: (1) his age; (2) his medical

9    conditions, including his ongoing COVID-19 infection; (3) his

10   demonstrated rehabilitation; and (4) changes in the sentencing

11   laws.   See Mot. I, Mot. II, Mot. III.       Darling relies on the

12   catchall provision to make these arguments.         Mot. II at 1.    The

13   catchall provision allows the Director of the BOP to determine

14   that “there exists in the defendant’s case an extraordinary and

15   compelling reason other than, or in combination with the reasons

16   described in subdivision (A) through (C).”         U.S.S.G.

17   § 1B1.13(D).    In other words, U.S.S.G. § 1B1.13(D) still assumes

18   compassionate release may only be granted “upon motion by the

19   Director of the [BOP].”      U.S. v. Rodriguez, 424 F. Supp. 3d 674,

20   -- (N.D. Cal. Nov. 25, 2019) (citation omitted).          This Court has
21   joined a growing list of district courts within this circuit and

22   others, that have concluded they also have discretion under

23   Subdivision (D).      See, e.g., U.S. v. Cantu, No. 1:05-CR-458-1,

24   2019 WL 2498923, at *5 (S.D. Tex. June 17,2019); Rodriguez, 424

25   F.Supp. 3d 674; U.S. v. Chan, 96-cr-00094, 2020 WL 12527895

26   (N.D. Cal. March 31, 2020); U.S. v. Almontes, No. 3:05-cr-58,
27   2020 WL 1812713 (D. Conn. April 9, 2020); U.S. v. Kesoyan, No.

28   2:15-CR-00236, 2020 WL 2039028 (E.D. Cal. April 28, 2020).
                                           5
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 6 of 9

1           Darling will be sixty-one (61) years old in November.          Mot.

2    III at 7.     He suffers from hypertension and has a history of

3    heart disease.       See Darling Medical Records at 1–2, Ex. 3 to

4    Mot. III, ECF No. 209; Mot. III at 7; Reply at 4.          While in

5    custody, Darling underwent surgery for vascular stents to

6    improve his heart’s ability to function.         Mot. III at 7.      CDC

7    research reveals that individuals with serious heart conditions

8    are at a high risk for contracting COVID-19 and suffering

9    complications.       See Coronavirus Disease 2019 (COVID-19), CENTER

10   FOR   DISEASE CONTROL, https://www.cdc.gov/coronavirus/

11   2019-ncov/need-extra-precautions/groups-at-higher-risk.html

12   (last accessed July 24, 2020).       Darling contracted COVID-19 and

13   continues to suffer complications as a result of his infection.

14   See Darling Medical Records at 5–6; Reply at 4.

15          FCI Lompoc, and its nearby partner facility, United States

16   Penitentiary, Lompoc (“USP Lompoc”), are in the throes of a

17   COVID-19 outbreak.       As of July 24, 2020, 843 inmates and staff

18   have been infected with COVID-19 at FCI Lompoc, as have 197 at

19   USP Lompoc.     See https://www.bop.gov/coronavirus/ (last accessed

20   July 24, 2020).       Between the two facilities, four (4) inmates
21   have died.     Id.    Given Darling’s age and health conditions, he

22   remains at increased risk of experiencing serious complications.

23          In addition, Darling likely would not have received such a

24   significant term of imprisonment today.         When Darling was

25   originally sentenced, the Government filed an information under

26   21 U.S.C. § 851 alleging that one of Darling’s prior state
27   convictions qualified as a prior drug felony for § 851 purposes.

28   See Information Charging Prior Conviction, ECF No. 10.            This
                                           6
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 7 of 9

1    statutory enhancement increased the statutory minimum from ten

2    (10) to twenty (20) years.       Clemency Project 2014 Screening

3    Committee Report (“Clemency Project”) at 2, ECF 204.           Darling’s

4    state convictions also formed the basis for classifying Darling

5    as a career offender.      See Presentence Investigation Report

6    (“PSR”) ¶¶ 24, 34, 36; see also U.S.S.G. § 4B1.1.          This meant

7    that Darling’s base offense level was set at 37.          Id. ¶ 24.

8          Today, it is unlikely the Government would have filed an

9    information under § 851.      See U.S.S.C. Application and Impact of

10   21 U.S.C. § 851, Key Findings, available at

11   https://www.ussc.gov/research/research-reports/application-and-

12   impact-section-851-enhancements (Published July 2018) (“Cases in

13   which a 851 enhancement applied are rare.”); see also Clemency

14   Project at 2–3.     Absent this statutory enhancement, Darling

15   would likely face a twenty (20) year statutory maximum.              This

16   means that, even as a career offender, his base offense level

17   would be 34 and his criminal history category would be VI.              See

18   U.S.S.G. § 4B1.1, U.S.S.G. § 2D1.1(c)(3).         The guideline range

19   would be 262 to 327 months.       But, because the maximum statutory

20   sentence is lower than the guideline range, Darling’s
21   statutorily authorized maximum sentence of 240 months would be

22   his guideline sentence.      See U.S.S.G. § 5G1.1.      With 225 months

23   under his belt, Darling is approaching this more reasonable

24   maximum sentence.

25         Moreover, during the past 225 months, Darling has gone to

26   great lengths to rehabilitate himself.         He completed the
27   educational component of the Residential Drug Abuse Program,

28   earned his GED, and spent the last fifteen (15) years working in
                                           7
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 8 of 9

1    the UNICOR vehicle modification shop.        See Ex. 1 to Mot. III at

2    1-4.   Darling received glowing reviews from his shop

3    supervisors.    See Mot. II at 3-5.       These efforts are commendable

4    and give the Court reason to believe Darling will continue down

5    this positive path.     Taken together, the Court finds that

6    Darling’s health conditions, the significant length of time he

7    has spent incarcerated, and his degree of rehabilitation serve

8    as a compelling reason to reduce his sentence.

9               3.    Sentencing Factors

10          In deciding a motion for compassionate release, a court can

11   neither disregard nor undermine the relevant factors set forth

12   in 18 U.S.C. Section 3553.       18 U.S.C. § 3582(c)(1)(A)(i); see

13   Dillon, 560 U.S. at 822.      The Court does not find that early

14   termination of Darling’s term of incarceration would disregard

15   or undermine the § 3553 sentencing factors.         Darling has served

16   a significant portion of a lengthy period of incarceration and

17   has done so quite productively.       A reduction in his sentence at

18   this stage would not undermine the deterrent effect of his

19   period of incarceration.      And given Darling’s exemplary record

20   while incarcerated, the Court does not believe he would pose a
21   danger to the community upon release.

22

23                                III.    ORDER

24          For the reasons set forth above, the Court GRANTS

25   Defendant’s Motion to Reduce Sentence. As an additional condition

26   of supervised release, Defendant is ordered to spend two years on
27   home confinement.     Upon release from FCI Lompoc, Defendant is

28   also to spend fourteen (14) days in quarantine, as set forth in
                                           8
     Case 2:04-cr-00250-JAM-EFB Document 212 Filed 07/28/20 Page 9 of 9

1    his motion.    See Mot. III at 6.

2          IT IS SO ORDERED.

3    Dated:   July 27, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           9
